Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Drawings
The drawings are objected. The wafer-level underfill 330 in Fig. 3 is not pointed to the correct area. 
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “wherein a portion of the solder mask inside of the depression has a top surface that is below the one or more top surfaces of the traces” must be shown or the feature(s) canceled from the claim(s) (There is no drawing shows “a prefill material in the depression of the solder mask” as recited in parent claim 10 while “a portion of the solder mask inside of the depression has a top surface that is below the one or more top surfaces of the traces” as recited in claim 12 dependent on claim 10).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, it recites “wherein the solder mask has a depression… a prefill material in the depression of the solder mask”. It is not clear what the depression means in here. Specification does not give any explanation. Therefore, it is indefinite. For the examination purpose, it is interpreted as "wherein the solder mask has an opening … a prefill material in the solder mask opening …" according to the Fig. 3 and Specification in paragraph [0019].
Regarding claims 11-16, they are rejected under 112(b) due to their dependencies of claim 10. “the depression” recited in these claims is interpreted as “the opening” according to base claim 10. 
Regarding claim 12, it recites the limitation of “a portion of the solder mask inside of the depression has a top surface that is below the one or more top surfaces of the traces”. It is not clear how the portion of the solder mask inside of the depression (the opening) is below the one or more top surfaces of the traces since the inside of the depression (the opening) is filled by prefill material as recited in the parent claim 10.
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 15, it recites the limitation of “the sidewalls”. There is insufficient antecedent basis in the claim. For the examination purpose, it is interpreted as "sidewalls of the solder mask opening". 
Regarding claim 17, it recites the limitation of “a wafer-level underfill on a bottom surface of the die” and “wafer-level underfill persists as a layer separate from the prefill material after curing”. There is antecedent basis issue in the claim because the bottom surface of the die is claimed in the preceding limitations and curing is claimed in the preceding limitation too.  For the examination purpose, it is interpreted as “a wafer-level underfill on the bottom surface of the die” and “wafer-level underfill persists as a layer separate from the prefill material after the curing”.
Regarding claims 18-19, they are rejected under 112(b) due to their dependencies of claim 17.
Regarding claim 19, it recites “The method of claim 18, wherein forming the prefill material includes jetting a nonconductive liquid encapsulant between the traces”. However, its parent claim 18 has limitation of “wherein forming the prefill material includes applying a nonconductive paste (NCP)”, it is not clear how the prefill material includes another nonconductive liquid encapsulant to be injected onto the nonconductive paste (NCP). Therefore, this claim is indefinite. For the examination purpose, it is interpreted that “The method of claim 17…”.	
Regarding claim 20, it recites “solder mask”, the “solder mask” lacks of antecedent base. For the examination purpose, it is interpreted that “a solder mask”.
Furthermore, it recites “wherein the solder mask has a depression…”. It is not clear what the depression means in here. Specification does not give any explanation. Therefore, it is indefinite. For the examination purpose, it is interpreted as "wherein the solder mask has an opening … " according to the Fig. 3 and Specification in paragraph [0019].
The claim 20 also recites the limitation of “providing a die including a bottom surface … wafer-level underfill on a bottom surface of the die”. There is antecedent basis issue in the claim because a bottom surface of the die is claimed two times. For the examination purpose, it is interpreted as “providing a die including a bottom surface … wafer-level underfill on the bottom surface of the die”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miguel Albert Capote et al., (US 2002/0031868 A1, hereinafter Capote).
Regarding claim 1, Capote discloses a semiconductor device (in Fig. 16), comprising:
a substrate (20); 
traces (solder pad 12) on a top surface of the substrate (of the 20); 
a prefill material (encapsulant portion 39 prefilled on the substrate 20 as show in Fig., 17) over the substrate and between the traces (12), wherein the prefill material (39 in Fig. 16) directly contacts peripheral surfaces of the traces (peripheral surfaces of the 12); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Capote’s Figs. 16-17, annotated. 
a die (chip 10) attached over the substrate (20); 
solder (14) located between and electrically coupling the substrate (12) and the die (10); and
 a wafer-level underfill (encapsulant portion 37 underfilled the chip 10 as show in Fig., 17) between the prefill material (39) and the die (10), wherein the wafer-level underfill (37) includes material at least initially configured to reflow with the solder (assembly of chip 10, solder 14 and encapsulant 37, 39 is heated to harden and reflow the solder 14 described in [0089]), wherein the wafer-level underfill (37) persists as a layer separate from the prefill material after curing (the encapsulant portion 37 persists as a layer distinct from the encapsulant portion 39 as shown in Fig. 16).
Regarding claim 2, Capote discloses the semiconductor device of claim 1,
wherein the prefill material (39) at least initially corresponds to a first viscosity level, wherein the first viscosity level is lower than a second viscosity level of the wafer-level underfill while reflowing with the solder (a first viscosity level of the encapsulant portion 39 (prefill material) is lower than a second viscosity level of encapsulant portion 37 (wafer-level underfill) because the second portion 39 preferably remains low viscosity liquid during the reflow operation and the first portion 37 is hardened as described in [0088]).  
Regarding claim 3, Capote discloses the semiconductor device of claim 2,
wherein the prefill material (39) includes a nonconductive paste (NCP) (the 39 comprises epoxy resins described [0082] which is paste like and it is nonconductive because it must be able to prevent short circuit between solder pads 12).  
Regarding claim 4, Capote discloses the semiconductor device of claim 3,
wherein the NCP (NCP of the encapsulant portion 39) includes a fluxing function or trait (encapsulant can comprises fluxing agent described in [0017]).
Regarding claim 5, Capote discloses the semiconductor device of claim 3,
wherein the NCP (NCP of the encapsulant portion 39) has a top surface that is coplanar with or above one or more top surfaces of the traces (a top surface of the 39 is above top surfaces of the solder pad 12 in Fig. 16). 
Regarding claim 6, Capote discloses the semiconductor device of claim 2,
wherein the prefill material (the encapsulant portion 39) includes a nonconductive liquid encapsulant (the encapsulant portion 39 can be applied in liquid form described [0088] and it is nonconductive because it must be able to prevent short circuit between solder pads 12).  
Regarding claim 7, Capote discloses the semiconductor device of claim 6,
wherein the nonconductive liquid encapsulant (the nonconductive liquid encapsulant of the 39) has a top surface that is coplanar with or above one or more top surfaces of the traces (a top surface of the 39 is above top surfaces of the solder pad 12 in Fig. 16). 
Regarding claim 8, Capote discloses the semiconductor device of claim 1,
wherein the prefill material (the encapsulant portion 39) directly contacts the wafer-level underfill (the encapsulant portion 37).  
Regarding claim 17, Capote discloses a method of manufacturing a semiconductor device, comprising:
provide a substrate (20 in Fig., 17) including traces (solder pad 12), wherein the traces (12) protrude above a top surface of the substrate (of the 20); 
forming a prefill material (encapsulant portion 39 prefilled on the substrate 20 as show in Fig., 17) over the substrate and between the traces (12), wherein the prefill material (39 in Fig. 16) directly contacts peripheral surfaces of the traces (peripheral surfaces of the 12); 
proving a die (chip 10 in Fig. 17) including a bottom surface, wherein the provided die (10) including (1) electrical contacts (contact pad 24) with solder (14), and (2) and wafer-level underfill (encapsulant portion 37 underfilled the chip 10) on the bottom surface of the die (of 10); and 
attaching the die (10 in Fig. 16-17) to the substrate (20) based on reflowing the wafer-level underfill before and/or while reflowing the solder (assembly of chip 10, solder 14 and encapsulant 37, 39 is heated to harden and reflow the solder 14 described in [0089]); and 
curing the wafer-level underfill (37) and/or the prefill material (encapsulant 37, 39 is heated to harden and reflow the solder 14 described in [0089]), wherein the wafer-level underfill (encapsulant portion 37) persists as a layer separate from the prefill material after the curing (the encapsulant portion 37 persists as a layer distinct from the encapsulant portion 39 as shown in Fig. 16).
Regarding claim 18, Capote discloses the method of claim 17,
wherein forming the prefill material (39) includes applying a nonconductive paste (NCP) (the 39 comprises epoxy resins described [0082] which is paste like and it is nonconductive because it must be able to prevent short circuit between solder pads 12) having a fluxing function or trait (encapsulant can comprises fluxing agent described in [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miguel Albert Capote et al., (US 2002/0031868 A1, hereinafter Capote) in view of Kelvin Po Leung Pun et al., (US 2018/0102312 A1, hereinafter Pun).
Regarding claim 9, Capote discloses the semiconductor device of claim 1,
Capote does not expressly disclose further comprising: a solder mask on a top surface of the substrate (of 20), wherein the solder mask has an opening that exposes at least a portion of the traces (of 12), wherein the prefill material (39) is within the solder mask opening and between the traces (12); and the die (10) is attached over the substrate (20) in the solder mask opening. 
However, in the semiconductor device field of endeavor, Pun discloses an integrated package in Fig. 2 comprises a solder mask 34 on a top surface of a substrate 10, wherein the solder mask 34 has an opening that exposes at least a portion of electrical connections 24, wherein a underfill material 36 is within the solder mask opening and between the electrical connections 24; and a die 30 is attached over the substrate 10 in the solder mask opening.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Pun’s Fig. 2, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Pun’s solder mask in on the Capote’s substrate around Capote’s encapsulant portion 39 according to Pun’s teaching to limit spreading of the Capote’s encapsulant. 
Regarding claim 10, Capote discloses a semiconductor device, comprising:
a substrate (20 in Fig. 16); 
traces (solder pad 12) on a top surface of the substrate (of the 20); 
…
a prefill material (encapsulant portion 39 prefilled on the substrate 20 as show in Fig., 17) … between the traces (12), 
a die (chip 10) attached over the substrate (20) …; 
a wafer-level underfill (encapsulant portion 37 underfilled the chip 10 as show in Fig., 17) between the prefill material (39) and the die (10), wherein the wafer-level underfill (37) persists as a layer separate from the prefill material after curing (the encapsulant portion 37 persists as a layer distinct from the encapsulant portion 39 as shown in Fig. 16).
Capote does not expressly disclose a solder mask on a top surface of the substrate (20), wherein the solder mask has an opening that exposes at least a portion of the traces (of 12); the prefill material (encapsulant portion 39) in the solder mask opening; the die (chip 10) attached in the solder mask opening. 
However, in the semiconductor device field of endeavor, Pun discloses an integrated package in Fig. 2 comprises a solder mask 34 on a top surface of a substrate 10, wherein the solder mask 34 has an opening that exposes at least a portion of electrical connections 24, wherein a underfill material 36 is within the solder mask opening and between the electrical connections 24; and a die 30 is attached over the substrate 10 in the solder mask opening.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Pun’s solder mask in on the Capote’s substrate around Capote’s encapsulant portion 39 according to Pun’s teaching to limit spreading of the Capote’s encapsulant. 
Regarding claim 11, Capote modified by Pun discloses the semiconductor device of claim 10 
wherein a portion of the solder mask (Pun’s portion of solder mask 34 in Fig. 2) outside of the opening has a top surface that is coplanar with or above one or more top surfaces of the traces (a top surface of Pun’s solder mask 34 is with or above one or more top surfaces of the electrical connections 24).  
Regarding claim 13, Capote modified by Pun discloses the semiconductor device of claim 10 
wherein the opening (the Pun’s opening of the solder mask 34 in Fig. 2) exposes the corresponding portions of the substrate (exposes corresponding portions of the Pun’s substrate 20 for the Pun’s electrical connections 24 and the Pun’s die 30 to be placed therein).  
Regarding claim 14, Capote modified by Pun discloses the semiconductor device of claim 10 
wherein the opening (the Pun’s opening of the solder mask 34 in Fig. 2) includes sidewalls (sidewalls of Pun’s 34) configured to contact the wafer-level underfill and/or the prefill material (Pun’s underfill 36).  
Regarding claim 15, Capote modified by Pun discloses the semiconductor device of claim 10 
wherein sidewalls of the solder mask opening (sidewalls of the Pun’s solder mask 34 opening in Fig. 2) are configured to surround and contain the wafer-level underfill and/or the prefill material (Pun’s underfill 36).  
Regarding claim 16, Capote modified by Pun discloses the semiconductor device of claim 10
solder (Capote’s 14 in Fig. 16) located between and electrically coupling the substrate (Capote’s 12) and the die (Capote’s 10), wherein the wafer-level underfill (Capote’s 37) includes material at least initially configured to reflow with the solder (Capote’s assembly of chip 10, solder 14 and encapsulant 37, 39 is heated to harden and reflow the solder 14 described in [0089]).
Regarding claim 20, Capote discloses a method of manufacturing a semiconductor device, comprising:
provide a substrate (20 in Fig., 17) including traces (solder pad 12), wherein the traces (12) protrude above a top surface of the substrate (of the 20); 
…
forming a prefill material (encapsulant portion 39 prefilled on the substrate 20 as show in Fig., 17) over the substrate (20) …; 
proving a die (chip 10 in Fig. 17) including a bottom surface, wherein the provided die (10) includes (1) electrical contacts (contact pad 24) with solder (14), and (2) and wafer-level underfill (encapsulant portion 37 underfilled the chip 10) on the bottom surface of the die (of 10); and 
attaching the die (10 in Fig. 16-17) to the substrate (20). 
Capote does not expressly disclose a solder mask on a top surface of the substrate (20), wherein the solder mask has an opening that exposes at least a portion of the traces (of 12); forming the prefill material (encapsulant portion 39) in the opening; 
However, in the semiconductor device field of endeavor, Pun discloses an integrated package in Fig. 2 comprises a solder mask 34 on a top surface of a substrate 10, wherein the solder mask 34 has an opening that exposes at least a portion of electrical connections 24, wherein a underfill material 36 is within the solder mask opening and between the electrical connections 24; and a die 30 is attached over the substrate 10 in the solder mask opening.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Pun’s solder mask in on the Capote’s substrate around Capote’s encapsulant portion 39 according to Pun’s teaching to limit spreading of the Capote’s encapsulant. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 17, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 17, “wherein a resulting layer of the nonconductive liquid encapsulant includes a top surface located below top portions of one or more of the traces” as recited in claim 19, in combination with the remaining features of claim 19 and its base claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898